2021 IL App (2d) 190289
                                  No. 2-19-0289
                            Opinion filed April 20, 2021
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 18-CF-1028
                                       )
SAMANTHA L. MOLNAR,                    ) Honorable
                                       ) Donald M. Tegeler Jr.,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
       Justices McLaren and Birkett concurred in the judgment and opinion.

                                            OPINION

¶1     Defendant, Samantha L. Molnar, appeals her conviction of unlawful possession of a

controlled substance (720 ILCS 570/402(c) (West 2018)). She contends that the trial court erred

in denying her motion to suppress a pill bottle containing alprazolam (Xanax) because police

seized the bottle without a warrant. However, the court found that the warrantless seizure was valid

under the plain-view doctrine because the bottle’s incriminating nature was immediately apparent.

We affirm.

¶2                                     I. BACKGROUND

¶3     Defendant was arrested on May 20, 2018, and was later indicted on three counts of

unlawful possession of a controlled substance: cocaine (count I), amphetamine (count II), and
2021 IL App (2d) 190289


alprazolam (count III). Relying on People v. Humphrey, 361 Ill. App. 3d 947 (2005)—a case

involving application of the plain-view doctrine, defendant moved to suppress evidence.

¶4     The trial court heard the motion on December 20, 2018. Patrol officer Nicholas Mondek

testified that, on May 20, 2018, he responded to a call involving two vehicles stopped by police in

relation to a call about a possible altercation. Mondek approached and spoke to defendant, who

was in the front passenger seat of one of the vehicles. Mondek testified that his body camera

recorded the interaction with defendant. The bodycam video was played for the court.

¶5     In the video, Mondek stepped up to the vehicle and asked defendant if he could talk with

her “real quick.” Defendant stepped out of the vehicle without being asked. After she did so,

Mondek, who was flashing a light into the front passenger area, asked defendant, “What’s with the

pills right there?” Defendant responded that it was her Xanax. Without being asked, defendant

reached into the car and took out what appeared to be a pill bottle. The bottle had no label. She

held the bottle up, stating that her sister had just died. Mondek reached his hand out and asked,

“Can I see the pills?” Defendant responded, “Yeah,” and handed him the bottle. Mondek shone his

flashlight into the bottle, revealing that it contained pills and a plastic baggie. He then asked

defendant, “Why do you have your pills in a pill bottle with no—?” Mondek’s voice trailed off as

he pointed to the bottle, apparently indicating the lack of a label. Defendant said that she brought

the Xanax from her house and that her husband did not know that she took Xanax. Mondek asked

defendant if she had a prescription for the pills, and she said, “No, I got them from somebody.”

Another officer arrived and also asked defendant if she had a prescription for the pills, and she

said that she did not. She said that she did not know what was in the baggie inside the bottle.

¶6     After the video was played, Mondek testified that it was an accurate portrayal of his

interaction with defendant. Mondek testified that, when defendant stepped out of the vehicle to


                                               -2-
2021 IL App (2d) 190289


speak with Mondek, he saw a pill bottle on the front passenger seat. Mondek could tell from where

he was standing that the bottle was unlabeled and that it contained pills and “a plastic baggie or

something.” When Mondek questioned defendant about the pills, she immediately said that they

were “my Xanax.” Mondek testified that he had previous experience with Xanax and knew that it

was a controlled substance. When he asked to see the pills, he already believed that they were

illegal, although defendant had not yet told him that she did not have a prescription for them.

Examination of the bottle showed that it contained different types of pills, including Xanax, and

also two plastic baggies with residue in them. Defendant was arrested for possession of a controlled

substance. She was charged based on the pills and the residue in one of the plastic bags, which

tested positive for cocaine.

¶7     The trial court denied the motion to suppress. The court agreed with the State that—based

on (1) defendant’s admission that the bottle contained Xanax, (2) Mondek’s knowledge that Xanax

is a controlled substance, and (3) Mondek’s observation, from his standpoint outside the car, that

the bottle had no prescription label—Mondek immediately had probable cause to seize the bottle.

The court distinguished those circumstances from Humphrey. There, an officer testified that he did

not know that the pills were contraband when he seized them or that a crime had been committed.

See Humphrey, 361 Ill. App. 3d at 950-51.

¶8     On the day of trial, the State dismissed count II (amphetamine). The case proceeded to a

stipulated bench trial on counts I (cocaine) and III (alprazolam). The court found defendant guilty

on count III but not guilty on count I. Defendant’s motion for a new trial was denied, and she was

sentenced to probation. She appeals.

¶9                                        II. ANALYSIS




                                               -3-
2021 IL App (2d) 190289


¶ 10   Relying on Humphrey, defendant argues that the trial court erred when it denied her motion

to suppress. She contends that Mondek lacked probable cause to seize the bottle because he did

not know if she had a prescription. The State argues that the seizure was legal because defendant

consented to Mondek’s request to see the pill bottle or, in the alternative, that the plain-view

doctrine applied to the seizure. We assume, without deciding, that Mondek seized the pills from

defendant, and we hold that the warrantless seizure was justified under the plain-view doctrine.

¶ 11   The fourth amendment to the United States Constitution protects individuals from

unreasonable searches and seizures. U.S. Const., amend. IV. In reviewing a trial court’s ruling on

a motion to suppress evidence, we uphold factual findings unless they are against the manifest

weight of the evidence. People v. Jones, 215 Ill. 2d 261, 268 (2005). However, we review de novo

the ultimate legal question of whether the suppression of evidence is warranted. People v.

Luedemann, 222 Ill. 2d 530, 542-43 (2006) (citing Ornelas v. United States, 517 U.S. 690, 699

(1996)).

¶ 12   Generally, a search and seizure is reasonable under the fourth amendment only if the

government first obtains a warrant issued after a finding of probable cause. Illinois v. McArthur,

531 U.S. 326, 330 (2001). “Probable cause exists when the totality of the facts and circumstances

known to the officers is such that a reasonably prudent person would believe that the suspect is

committing or has committed a crime.” (Internal quotation marks omitted.) People v. Garvin, 219

Ill. 2d 104, 126 (2006). However, the plain-view doctrine authorizes the warrantless seizure of an

illegal item visible to a police officer whose access to the item has some prior justification under

the fourth amendment and who has probable cause to suspect the item is connected to criminal

activity. Illinois v. Andreas, 463 U.S. 765, 771 (1983). An officer may seize property that is in

plain view if three requirements are met: (1) the officer is lawfully located in the place where he


                                               -4-
2021 IL App (2d) 190289


observed the object; (2) the object is in plain view; and (3) the object’s incriminating nature is

immediately apparent. People v. Garcia, 2012 IL App (1st) 102940, ¶ 4.

¶ 13     On appeal, defendant does not dispute that the bottle was in plain view or that Mondek was

lawfully located by the vehicle when he viewed it. The only issue is the third requirement.

Defendant contends that the incriminating nature of the bottle of pills was not apparent until after

Mondek seized it, because only then did defendant admit that she lacked a prescription for the

pills.

¶ 14     “ ‘Plain view’ requires probable cause to permit a seizure.” Jones, 215 Ill. 2d at 272. If the

officer lacks probable cause to believe that the object in plain view is contraband without

conducting some further search of the object, i.e., if the object’s incriminating nature is not

immediately apparent, its seizure is not justified under the plain-view doctrine. Jones, 215 Ill. 2d

at 272 (citing Minnesota v. Dickerson, 508 U.S. 366, 374-75 (1993)). The “immediately apparent”

or “probable cause” element requires sufficient evidence to justify the reasonable belief that the

defendant has committed or is committing a crime. Jones, 215 Ill. 2d at 273-74; Humphrey, 361

Ill. App. 3d at 951.

¶ 15     Probable cause is “not a high bar.” (Internal quotation marks omitted.) District of Colombia

v. Wesby, 583 U.S. ___, ___, 138 S. Ct. 577, 586 (2018). “It exists if, from the standpoint of an

objectively reasonable officer, the items or events at issue create a reasonable probability that

defendant committed or is committing a crime.” People v. Lee, 2018 IL App (3d) 160100, ¶ 4

(citing Wesby, 583 U.S. at ___ n.2, 138 S. Ct. at 584 n.2). Thus, while a mere hunch is insufficient

to support a seizure, “a police officer views the facts ‘through the lens of his police experience and

expertise’ and ‘may draw inferences based on his own experience in deciding whether probable

cause exists.’ ” People v. Petty, 2017 IL App (1st) 150641, ¶ 31 (quoting Ornelas, 517 U.S. at 699-


                                                 -5-
2021 IL App (2d) 190289


700). Probable cause to believe that a package contains illegal drugs does not require absolute

certainty of its contents on the officer’s part. People v. Sinegal, 409 Ill. App. 3d 1130, 1135 (2011)

(citing Texas v. Brown, 460 U.S. 730, 742 (1983)). An officer is not required to “know” that the

item he or she sees is contraband or evidence of a crime. Humphrey, 361 Ill. App. 3d at 951.

¶ 16   The United States Supreme Court has discussed the concept of an object’s “immediately

apparent” criminality, calling the phrase “an unhappy choice of words.” Brown, 460 U.S. at 741.

Rather, “probable cause is a flexible, common-sense standard.” Id. at 742.

               “It merely requires that the facts available to the officer would ‘warrant a man of

       reasonable caution in the belief,’ [citation], that certain items may be contraband or stolen

       property or useful as evidence of a crime; it does not demand any showing that such a belief

       be correct or more likely true than false.” (Internal quotation marks omitted.) Petty, 2017

       IL App (1st) 150641, ¶ 32 (quoting Brown, 460 U.S. at 742).

All that is required is a “ ‘practical, nontechnical’ ” probability that incriminating evidence is

involved. (Internal quotation marks omitted.) Id. (quoting Brown, 460 U.S. at 742).

¶ 17   Defendant argues that Humphrey controls this case. There, a state police trooper stopped a

motorist for speeding. During the stop, the trooper saw a container holding several hundred pills

near the feet of the defendant, who was the front seat passenger. The defendant did not answer

when the trooper asked what the pills were. However, the defendant handed the pills over to the

trooper when asked to do so and then told the trooper that they were pseudoephedrine. The trooper

again asked what the pills were for, and the defendant said that he got the pills in Wisconsin and

was taking them to Missouri to make methamphetamine. The trooper found more pills scattered

throughout the car. The trooper had not dealt with pseudoephedrine before and did not know at the

time whether possession of it was an arrestable offense. While he thought that the pills could be


                                                -6-
2021 IL App (2d) 190289


contraband based on the amount of them, he said that, when he searched the car, he “ ‘was not

exactly sure what the pills were.’ ” Humphrey, 361 Ill. App. 3d at 949. The State charged defendant

with unlawful possession of methamphetamine manufacturing chemicals, and the trial court

granted the defendant’s motion to suppress. We affirmed, holding that the plain-view doctrine did

not apply, because the pills’ incriminating nature was not immediately apparent to the trooper. We

noted that the trooper “did not know what the pills were, apart from being told, after he saw them

and was handed the container, that they were pseudoephedrine.” Id. at 951. Moreover, the trooper

“was not sure, even after searching the car, if possession of the pills was an arrestable offense.” Id.

“Viewing something without understanding what one is viewing, even requiring an explanation of

what one is viewing, is not plain view.” Id.

¶ 18   Here, Humphrey is distinguishable, and the plain-view doctrine applies. In Humphrey, the

trooper specifically admitted that, when he seized the pills, he did not know what the pills were or

whether possessing them was a crime. Based on these admissions, we held that the trooper lacked

probable cause to believe that the pills were contraband. In contrast, here, before Mondek even

took control of the pills, he believed that they were contraband. Defendant told Mondek that the

pills were Xanax, which Mondek knew to be a controlled substance requiring a prescription. Based

on this knowledge plus his observation that the pills were in an unlabeled bottle that also contained

a baggie, Mondek had probable cause to believe that defendant lacked a prescription for the pills

and thus was committing a crime. “A person to whom or for whose use any controlled substance

has been prescribed or dispensed by a practitioner *** may lawfully possess such substance only

in the container in which it was delivered to him or her by the person dispensing such substance.”

720 ILCS 570/312(g) (West 2018). Defendant argues that this provision says nothing to suggest

that the original label must remain on the bottle. Nevertheless, the logical inference from an


                                                 -7-
2021 IL App (2d) 190289


unlabeled bottle containing Xanax plus a plastic baggie is that the bottle is not the original

container in which the Xanax was dispensed. Thus, the pills’ incriminating nature was immediately

apparent, and Mondek had probable cause to seize them under the plain-view doctrine. Because

we determine that the pills were lawfully seized, we need not and do not decide whether there was

any seizure at all because defendant consented by giving Mondek the bottle when he requested it.

¶ 19                                  III. CONCLUSION

¶ 20   For the reasons stated, we affirm the judgment of the circuit court of Kane County.

¶ 21   Affirmed.




                                              -8-
2021 IL App (2d) 190289



                                   No. 2-19-0289


Cite as:                  People v. Molnar, 2021 IL App (2d) 190289



Decision Under Review:    Appeal from the Circuit Court of Kane County, No. 18-CF-1028;
                          the Hon. Donald M. Tegeler Jr., Judge, presiding.



Attorneys                 James E. Chadd, Thomas A. Lilien, and Kerry Goettsch, of State
for                       Appellate Defender’s Office, of Elgin, for appellant.
Appellant:


Attorneys                 Joseph H. McMahon, State’s Attorney, of St. Charles (Patrick
for                       Delfino, Edward R. Psenicka, and Lynn M. Harrington, of State’s
Appellee:                 Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.




                                        -9-